FILED
                           NOT FOR PUBLICATION
                                                                             NOV 25 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30212

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00010-EFS-6

 v.
                                                 MEMORANDUM*
ALEKSANDAR DJORDJEVIC,

              Defendant - Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Washington
                 Edward F. Shea, Senior District Judge, Presiding

                    Argued and Submitted November 17, 2015
                             Richland, Washington

Before: LEAVY, GRABER, and TALLMAN, Circuit Judges.

      The district court did not err in denying the motion to suppress Djordjevic’s

inculpatory statements when his statements were made before presentment and

more than six hours after arrest because the delay was not unreasonable or

unnecessary. See Corley v. United States, 556 U.S. 303, 322 (2009) (stating

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
standard). Djordjevic was in state custody, following his arrest by state officers on

a federal warrant, when interviewed by federal agents. We hold that the delay was

reasonable.

      The court will look to either the reasonableness of the delay or the public

policy concerns behind discouraging officers from delaying arraignments to extract

a confession. United States v. Van Poyck, 77 F.3d 285, 289 (9th Cir. 1996); see

also United States v. Garcia-Hernandez, 569 F.3d 1100, 1105-06 (9th Cir. 2009).

A statement is inadmissible under 18 U.S.C. § 3501(c) if state authorities collude

with federal agents to “detain someone in order to allow the federal agents to

interrogate him in violation of his right to prompt federal presentment.” United

States v. Alvarez-Sanchez, 511 U.S. 350, 359 (1994). The district court found no

such collusion here after conducting an evidentiary hearing. The district court’s

finding is not clearly erroneous.

      Djordjevic was arrested by state authorities on Sunday evening, February 3,

2008. Federal agents interviewed Djordjevic on Monday, February 4, 2008, after

being notified by state authorities that Djordjevic was in their custody. Because of

the State’s hold, federal agents did not take physical custody of Djordjevic until

Tuesday, February 5, 2008, after which they promptly presented Djordjevic before

a United States magistrate judge. We agree with the district court’s conclusion that


                                          2
the delay in Djordjevic’s presentment was reasonable and necessary because it was

due to the hold the State had placed on Djordjevic that had to be resolved before he

could be transferred to federal custody.

      The district court did not err in denying Djordjevic’s motion for judgment of

acquittal or new trial because there was sufficient direct and circumstantial

evidence to support the jury’s guilty verdict. See United States v. Nevils, 598 F.3d
1158, 1163-64 (9th Cir. 2010) (en banc) (stating standard); see also United States

v. King, 660 F.3d 1071, 1076 (9th Cir. 2011) (same). Deputy Adler’s report fully

complied with Federal Rule of Criminal Procedure 16(a)(1)(A). See United States

v. Hoffman, 794 F.2d 1429, 1432 n.4 (9th Cir. 1986) (holding that a verbatim

transcript is not requried). Coupled with his pretrial testimony explaining what

Djordjevic told the officers, the defense had adequate notice revealing the

substance of Djordjevic’s statements. The evidence at trial allowed the jury to

determine whether Djordjevic had the requisite knowledge and intent to obtain a

commercial drivers license (CDL) fraudulently under the scheme charged in the

indictment. We hold that there was sufficient direct and circumstantial evidence to

support the jury’s finding that Djordjevic knowingly and intentionally obtained a

CDL through a scheme and artifice to defraud the State of Washington in violation

of 18 U.S.C. § 1346.


                                           3
      The honest services mail fraud statute, 18 U.S.C. § 1346, confined to bribery

and kickback schemes, is not unconstitutionally vague. Skilling v. United States,

561 U.S. 358, 404 (2010). “A criminal defendant who participated in a bribery or

kickback scheme, in short, cannot tenably complain about prosecution under §

1346 on vagueness grounds.” Id. at 413. Furthermore, we previously held that

Djordjevic’s very conduct is covered by the statute. United States v. Milovanovic,

678 F.3d 713, 725 (9th Cir. 2012) (en banc). That constitutes the law of the case.

      AFFIRMED.




                                         4